DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 7-14 in the reply filed on 29 June 2022 is acknowledged.

Applicant’s election without traverse of the species of yeast cell as the carrier particle; halamine polymer from poly-ε-lysine as the antimicrobial agent; and further comprising a coupler which is a polymer in the reply filed on 29 June 2022 is acknowledged.  The Examiner notes no pending claims are directed to form of the composition; accordingly, an election of species for the form of the composition is not considered.  Additional species may be cited below.

Claims 3, 4, and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 2, 5, and 7-11 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. (“Agrawal”, US 2016/0032180).
Regarding claims 1, 2, and 7, Agrawal discloses a proppant particle (such as sand) with a polymeric coating (coupler) which has embedded (bonded) particles of an antimicrobial material (e.g., see abstract; paragraph [0019]; Figure 4).  Therefore, the invention of Agrawal anticipates the claimed invention.

Claims 1, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin et al. (“Franklin”, US 2010/0040656).
Regarding claims 1, 5, and 10, Franklin discloses compositions comprising a yeast cell wall particle (carrier particle) encapsulating a terpene component (antimicrobial agent), suitable for preventing and treating infections in plants and animals, such as Staphylococcus aureus and Penicillium sp. (e.g., abstract; Example 1; claims 1, 3; paragraph [0096]).  Therefore, the invention of Franklin anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (“Agrawal”, US 2016/0032180).
The invention of Agrawal is delineated above (see paragraph 7, above).
Regarding claim 8, Agrawal further teaches examples of polymeric coatings include negatively charged synthetic polymers such as urethanes and polyesters (e.g., paragraph [0453]).
Regarding claim 9, Agrawal further teaches the molecular weight of functionalizing agents should be greater than 60 (e.g., paragraph [0052]).
Regarding claims 10 and 11, Agrawal teaches N-halamines may be used as antimicrobial agents (e.g., paragraph [0182]), and functionalizing agents include lysine (e.g., paragraph [0062]).



Conclusion
No claims are allowed at this time.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611